Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-10, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2005/0233521 in view of Ushiyama, “Suppression of Anomalous Leakage Current in Tunnel Oxides by Fluorine Implantation to Realize Highly Reliable Flash Memory”, 1999 Symposium on VLSI Technology Digest of Technical Papers, pages 23-24, 1999.
Park shows the invention substantially as claimed including a nonvolatile storage element comprising:
A charge holding region 121; and
An insulator 140 surrounding a large portion of the charge holding region and having halogen therein, the halogen distributed in the insulator, the insulator in the bottom region not containing a halogen (see, for example, figs. 2D-2H and paragraphs 0024-0031).
Park does not expressly disclose the tunneling oxide layer containing a halogen. Wu et al. discloses implanting fluorine into a tunnel oxide layer (see abstract). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the tunnel oxide of Park contain a halogen because in such a way the leakage current can be decreased.
With respect to dependent claim 3, note that official notice is taken that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a charge inlet to the floating gate in order to effectively inject charges and allow for efficient memory storage.
Regarding dependent claim 4, note that the halogen element of Park is fluorine (see abstract(.
Concerning dependent claims 5-7 and 12, note that the insulator(s) are in direct contact with the entire surface of the charge holding region. Furthermore, regarding the particular concentration of the halogen present in the insulator, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to dependent claim 8, note that the nonvolatile element also comprises:  a gate region having the charge holding region and the insulator; a drain region formed in one of both sides of a lower portion of the gate region; and a source region formed in another one of both the sides.
Concerning dependent claim 9, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the nonvolatile elements in an analog circuit if desired by the circuit designer. Furthermore, the preamble does not render patentable weight to the claim unless it is referenced in the body of the claim.
	Regarding dependent claims 14-16 and the particular size of the circuit, where the only
difference between the prior art and the claims was a recitation of relative dimensions of the
claimed device and a device having the claimed relative dimensions would not perform
differently than the prior art device, the claimed device was not patentably distinct from the prior
art device.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2005/0233521 in view of Ushiyama, “Suppression of Anomalous Leakage Current in Tunnel Oxides by Fluorine Implantation to Realize Highly Reliable Flash Memory”, 1999 Symposium on VLSI Technology Digest of Technical Papers, pages 23-24, 1999, as applied to claims 1, 3-9, and 14-16 above, and further in view of Nam et al., U.S. Patent 9,466,387.
Park and Ushiyama are applied as above but do not expressly disclosed the claimed series configuration. Nam et al. discloses connecting nonvolatile elements in series (see col. 24-lines 50-65). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect to have the claimed nonvolatile configuration if a series connection of these elements is deemed proper by the circuit designer. Additionally, official notice is taken that the claimed output terminal is a notoriously well known part of circuit design for the claimed configuration in order to transmit the resulting voltage to other portions of the microelectronic device.
Concerning dependent claim 12 and the halogen contents of the nonvolatile storage elements being nearly equal to each other, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the halogen concentrations be nearly equal for the storage devices because in such a way the devices would have similar electrical characteristics and operate in a similar manner.

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 8, 2022